Stolz, Judge.
The defendant’s conviction of two counts of simple battery was authorized by evidence which, although conflicting with the defendant’s testimony, showed that the victims, husband and wife, went to the rooming house where the defendant resided, looking for a certain female person; that the wife entered the house while the husband remained in their automobile parked on the street; that an argument ensued between the wife and the defendant, which resulted in her being shot in the wrist (the defendant’s contention that the shooting occurred accidentally in his room was contradicted by the victim’s testimony, corroborated by police officers’ testimony, that it occurred intentionally in the hallway); that when the husband approached the front porch in response to cries for assistance from his wife, who was lying on the floor, the defendant warned him not to step on the porch or he would be shot also; that when the husband leaned over, grabbed his wife, and turned to carry her back toward their automobile, the defendant shot him in the hip; that *234when an investigating officer arrived on the scene and asked what had happened, the defendant responded, "I shot these people”; and that the defendant, after being placed under arrest and advised of his rights, stated that an argument had been the cause of the shooting.
Submitted March 8, 1976
Decided March 19, 1976.
R. Allen Hunt, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Donald J. Stein, Assistant District Attorneys, for appellee.

Judgment affirmed.


Bell, C. J., and Clark, J., concur.